


117 S1844 IS: Lowering Medicare Premiums and Prescription Drug Costs Act
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1844
IN THE SENATE OF THE UNITED STATES

May 26, 2021
Mr. Casey (for himself, Mr. Blumenthal, Ms. Stabenow, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend title XVIII of the Social Security Act to move Medicare cost-sharing benefits from Medicaid to Medicare, and for other purposes. 


1.Short titleThis Act may be cited as the Lowering Medicare Premiums and Prescription Drug Costs Act. 2.Medicare Cost Assistance Program (a)In generalTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end the following new section:

1899B.Medicare Cost Assistance Program
(a)In generalEffective beginning January 1, 2023, in the case of a Medicare Cost Assistance Program eligible individual (as defined in subsection (b)(1)), the Secretary shall provide Medicare cost assistance for the following costs incurred with respect to the individual: (1) (A)premiums under section 1818; and
(B)premiums under section 1839. (2)Coinsurance under this title (including coinsurance described in section 1813).
(3)Deductibles established under this title (including those described in section 1813 and section 1833(b)). (4)The difference between the amount that is paid under section 1833(a) and the amount that would be paid under such section if any reference to a percent less than 100 percent therein were deemed a reference to 100 percent.
(b)Determination of eligibility
(1)Medicare Cost Assistance Program eligible individual definedThe term Medicare Cost Assistance Program eligible individual means an individual who— (A)is eligible for and is receiving medical assistance for the payment of medicare cost-sharing under a State Medicaid program pursuant to clause (i), (iii), or (iv) of section 1902(a)(10)(E) as of December 31, 2022; or
(B)
(i)is entitled to hospital insurance benefits under part A (including an individual entitled to such benefits pursuant to an enrollment under section 1818); and (ii)has income at or below 200 percent of the poverty line applicable to a family of the size involved. 
(2)Joint determination by Commissioner of Social Security for LIS and Medicare cost assistance
(A)In generalThe determination of whether an individual is a Medicare Cost Assistance Program eligible individual described in paragraph (1) shall be determined by the Commissioner of Social Security jointly with the determination of whether an individual is a subsidy eligible individual described in section 1860D–14(a)(3). Such determination shall be made with respect to eligibility for Medicare cost assistance under this section and premium and cost-sharing subsidies under section 1860D–14 upon application of an individual for a determination with respect to eligibility for either such assistance or such subsidies. There are authorized to be appropriated to the Social Security Administration such sums as may be necessary for the determination of eligibility under this paragraph. (B)Effective periodDeterminations under this paragraph with respect to eligibility for each of such assistance or such subsidies shall be effective beginning with the month in which the individual applies for a determination described in subparagraph (A) and shall remain in effect until such time as the Secretary determines the individual is no longer eligible as determined under subparagraph (C)(ii).
(C)RedeterminationsWith respect to eligibility determinations under this paragraph— (i)redeterminations shall be made at the same time with respect to eligibility for Medicare cost assistance under this section and cost-sharing subsidies under section 1860D–14, but not more frequently than once every 12 months;
(ii)a redetermination shall automatically determine that an individual remains eligible for such assistance or subsidies unless— (I)the Commissioner has information indicating that the individual's circumstances have changed such that the individual is no longer eligible for such assistance or subsidies; 
(II)the Commissioner sends notice to the individual regarding such information that requests a response either confirming or correcting such information; and (III)the individual either confirms such information or fails to provide documentation indicating that such circumstances have not changed within 60 days of receiving the notice described in subclause (II);
(iii)the Commissioner shall establish procedures for appeals of such determinations that are similar to the procedures described in the third sentence of section 1631(c)(1)(A); and (iv)judicial review of the final decision of the Commissioner made after a hearing shall be available to the same extent, and with the same limitations, as provided in subsections (g) and (h) of section 205.
(D)Treatment of medicaid beneficiariesThe Secretary shall provide that individuals who are full-benefit dual eligible individuals (as defined in section 1935(c)(6)) or who are recipients of supplemental security income benefits under title XVI shall be treated as a Medicare Cost Assistance Program eligible individual described in paragraph (1) and, in the case of such individual who is a part D eligible individual, a subsidy eligible individual described in section 1860D–14(a)(3). (E)Simplified application form (i)In generalThe Secretary shall develop and distribute a simplified application form for use by individuals in applying for Medicare cost assistance under this section and premium and cost-sharing subsidies under section 1860D–14. Such form shall be easily readable by applicants and uniform nationally. The Secretary shall provide for the translation of such application form into at least the 10 languages (other than English) that are most often used by individuals applying for hospital insurance benefits under section 226 or 226A and shall make the translated forms available to the Commissioner of Social Security.
(ii)ConsultationIn developing such form, the Secretary shall consult with beneficiary groups.  (3)Income determinationsFor purposes of applying this section—
(A)in the case of an individual who is not treated as a Medicare Cost Assistance Program eligible individual or a subsidy eligible individual under paragraph (2)(D), income shall be determined in the manner described under section 1612 for purposes of the supplemental security income program, except that support and maintenance furnished in kind shall not be counted as income; and (B)the term poverty line has the meaning given such term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section.
(c)Beneficiary protections
(1)In generalIn the case in which the payment for Medicare cost assistance for a Medicare Cost Assistance Program eligible individual with respect to an item or service is reduced or eliminated the individual shall not have any legal liability to make payment to a provider of services or supplier or to an organization described in section 1903(m)(1)(A) for the service, and any lawful sanction that may be imposed upon a provider of services or supplier or such an organization for excess charges under this title or title XIX shall apply to the imposition of any charge imposed upon the individual in such case. (2)ClarificationThis paragraph shall not be construed as preventing payment of any medicare cost assistance by a medicare supplemental policy or an employer retiree health plan on behalf of an individual.
(d)Administration
(1)In generalThe Secretary shall establish procedures for the administration of the program under this section. (2)FundingFor purposes of carrying out this section, the Secretary shall make payments from the Federal Hospital Insurance Trust Fund under section 1817 and the Federal Supplementary Medical Insurance Trust Fund under section 1841, in such proportion as the Secretary determines appropriate, of such amounts as the Secretary determines necessary to provide Medicare cost assistance under this section.
(e)References to medicare cost-SharingEffective beginning January 1, 2023, any reference to medicare cost-sharing described in section 1905(p) shall be deemed a reference to Medicare cost assistance under this section. (f)Outreach effortsFor provisions relating to outreach efforts to increase awareness of the availability of Medicare cost assistance, see section 1144..
(b)Special enrollment period
(1)No premium penaltySection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended, in the last sentence, by inserting the following before the period: or, effective beginning January 1, 2023, for individuals who are Medicare Cost Assistance Program eligible individuals (as defined in section 1899B(b)(1)).. (2)Special enrollment periodSection 1837 of the Social Security Act (42 U.S.C. 1395p) is amended by adding at the end the following new subsection:

(o)Special enrollment period for Medicare Cost Assistance Program eligible individual
(1)In generalEffective beginning January 1, 2023, the Secretary shall establish special enrollment periods for Medicare Cost Assistance Program eligible individuals (as defined in section 1899B(b)(1)). (2)Coverage periodIn the case of an individual who enrolls during the special enrollment period provided under paragraph (1), the coverage period under this part shall—
(A)begin on the first day of the first month in which the individual applies for a determination under section 1899B(b)(2)(A); and (B)remain in effect until such time as the Secretary determines the individual no longer eligible as determined under section 1899B(b)(2)(C)(ii)..
(3)Conforming sunset of State agreements relating to enrollment of qualified medicare beneficiaries
(A)Part ASection 1818(g) of the Social Security Act (42 U.S.C. 1395i–2(g)) is amended by adding at the end the following new paragraph:  (3)SunsetThis subsection shall not apply on or after January 1, 2023..
(B)Part BSection 1843(h) of the Social Security Act (42 U.S.C. 1395v(h)) is amended by adding at the end the following new paragraph:  (3)Sunset with respect to qualified medicare beneficiariesThis subsection shall not apply with respect to qualified medicare beneficiaries on or after January 1, 2023..
(c)Public awareness campaignSection 1144 of the Social Security Act (42 U.S.C. 1320b–14) is amended by adding at the end the following new subsection:  (d)Public awareness campaign (1)In generalThe Commissioner shall conduct a public awareness campaign to educate Medicare beneficiaries on the availability of Medicare cost assistance for low-income individuals under section 1899B.
(2)CoordinationIn carrying out such public awareness campaign, the Commissioner shall coordinate with State health insurance assistance programs described in subsection (a)(1)(A) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note)), the Administrator of the Administration for Community Living, and the Administrator of the Centers for Medicare & Medicaid Services. (3)FundingThere are hereby appropriated to the Commissioner, out of any funds in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2023 through 2025, to provide grants to State health insurance assistance programs to carry out outreach and education activities under the public awareness campaign pursuant to this subsection..
3.Moving Medicare cost-sharing benefits from Medicaid to Medicare
(a)Ending most Medicare cost-Sharing benefits under MedicaidSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended— (1)by inserting for calendar quarters beginning before January 1, 2023, before for making each place it appears in clauses (i), (iii), and (iv) of subparagraph (E); and
(2)in the matter following subparagraph (G)— (A)by inserting furnished during calendar quarters beginning before January 1, 2023 after (described in section 1905(p)(3));
(B)by striking (XV) and inserting , (XV); (C)by striking and (XVIII) and inserting , (XVIII); and 
(D)by inserting , and (XIX) no medical assistance for medicare cost-sharing, other than medical assistance for medicare cost-sharing for qualified disabled and working individuals described in section 1905(s), shall be made available after January 1, 2023 before the semicolon at the end. (b)Conforming amendments (1)Title XIX (A)Section 1903(i) of such Act (42 U.S.C. 1396b(i)) is amended— 
(i)in paragraph (26), by striking ; and and inserting a semicolon; (ii)in paragraph (27), by striking the period at the end and inserting ; and; and
(iii)by inserting after paragraph (27) the following new paragraph:   (28)with respect to any amount expended for medical assistance for medicare cost-sharing (other than medical assistance for medicare cost-sharing for qualified disabled and working individuals described in section 1905(s)) furnished during calendar quarters beginning on or after January 1, 2023..
(B)Section 1905(a) of such Act (42 U.S.C. 1396d(a)) is amended, in the first sentence, by inserting furnished during calendar quarters beginning before January 1, 2023 after medicare cost-sharing. (C)Section 1933(g) of such Act (42 U.S.C. 1396u–3(g)) is amended—
(i)in paragraph (2)(Q), by striking paragraph (4), for each subsequent year and inserting paragraphs (4) and (5), for each subsequent year before 2023; and (ii)by adding at the end the following:

(5)SunsetNo individual shall be selected to be a qualifying individual for any calendar year or period under this section beginning on or after January 1, 2023, and no State allocation shall be made for any fiscal year or period under this section beginning on or after January 1, 2023.. (D)Section 1935(a) of such Act (42 U.S.C. 1396u–5(a)) is amended—
(i)in paragraph (2), by striking make determinations and inserting prior to January 1, 2023, make determinations; and (ii)in paragraph (3), by inserting prior to January 1, 2023, before the State shall.
(2)Title XISection 1144 of the Social Security Act (42 U.S.C. 1320b–14) is amended— (A)in subsection (a)—
(i)in paragraph (1)(A)— (I)by striking sections 1902(a)(10)(E) and 1933 and inserting section 1902(a)(10)(E) and (prior to January 1, 2023) section 1933;
(II)by striking for the transitional assistance under section 1860D–31(f), or and inserting a comma; and (III)by inserting , or for Medicare premium and cost-sharing assistance under section 1899B (in the case of months beginning on or after January 1, 2023) before the semicolon; and
(ii)by striking paragraph (2) and inserting the following:  (2)Content of noticeAny notice furnished under paragraph (1) shall state that eligibility for such medical assistance, subsidies, or program is conditioned upon meeting the applicable eligibility criteria.;
(B)in subsection (b)(1)(A)— (i)by striking sections 1902(a)(10)(E) and 1933 and inserting section 1902(a)(10)(E) and (prior to January 1, 2023) section 1933; 
(ii)by striking for transitional assistance under section 1860D–31(f), or; and (iii)by inserting , or for Medicare premium and cost-sharing assistance under section 1899B before the semicolon; and
(C)in subsection (c)— (i)in paragraph (1)(B), by inserting , and (beginning January 1, 2023,) provide an application for enrollment under the Medicare Savings Program before the period; 
(ii)in paragraph (2), in the paragraph header, by inserting medicare savings program application and before lis application; and (iii)in paragraph (7), by striking means the program of medical assistance and all that follows through the period and inserting “means—

(A)prior to January 1, 2023, the program of medical assistance for payment of the cost of medicare cost-sharing under the Medicaid program pursuant to sections 1902(a)(10)(E) and 1933; and (B)beginning January 1, 2023, the program for medical assistance for payment of the cost of medicare cost-sharing for qualified disabled and working individuals described in section 1905(s) pursuant to section 1902(a)(10)(E)(ii) and medicare premium and cost-sharing assistance provided under section 1899B..
(c)Ensuring that Medicare cost-Sharing beneficiaries under Medicaid receive Medicare cost assistanceNot later than June 1, 2022, the Secretary of Health and Human Services and the Commissioner of Social Security shall jointly develop and implement a transition plan to ensure that all individuals who are eligible for and are receiving medical assistance for the payment of medicare cost-sharing under a State Medicaid program pursuant to clauses (i), (iii), and (iv) of section 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)) as of December 31, 2022, receive Medicare cost assistance under section 1899B of such Act, as added by section 2, as of January 1, 2023. 4.Enhancing prescription drug affordability by expanding access to assistance with out-of-pocket costs under Medicare part D for low-income seniors and individuals with disabilities (a)Expanding accessSection 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114) is amended—
(1)in subsection (a)— (A)in the heading, by striking 150 percent and inserting 200 percent;
(B)in paragraph (1)— (i)in the heading, by striking 135 percent and inserting 200 percent; and
(ii)in the matter preceding subparagraph (A)— (I)by striking 135 percent and inserting 200 percent; and
(II)by striking and who meets the resources requirement described in paragraph (3)(D) or who is covered under this paragraph under paragraph (3)(B)(i) and inserting or who is covered under this paragraph under paragraph (3)(B)(v); (C)by striking paragraph (2);
(D)in paragraph (3)— (i)in subparagraph (A)—
(I)in clause (i), by adding and at the end; (II)in clause (ii)—
(aa)by striking 150 percent and inserting 200 percent; and (bb)by striking ; and at the end and inserting a period; and
(III)by striking clause (iii); (ii)by striking subparagraphs (B) and (C) and inserting the following:

(B)DeterminationsFor provisions relating to joint determinations with respect to eligibility for Medicare cost assistance under section 1899B and premium and cost-sharing subsidies under this section, see section 1899B(b)(2). (C)Income determinationsFor purposes of applying this section—
(i)in the case of an individual who is not treated as a Medicare cost-sharing assistance eligible individual and a subsidy eligible individual under section 1899B(b)(2)(D), income shall be determined in the manner described under section 1612 for purposes of the supplemental security income program, except that support and maintenance furnished in kind shall not be counted as income; and (ii)the term poverty line has the meaning given such term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section. .
(iii)by striking subparagraphs (D), (E), and (G); and (E)in paragraph (4), by striking subparagraph (B); and
(2)in subsection (c)(1), in the second sentence, by striking subsections (a)(1)(D) and (a)(2)(E) and inserting subsection (a)(1)(D). (b)Treatment of reduction of cost-Sharing for individuals receiving home and community based servicesSection 1860D–14(a)(1)(D) of the Social Security Act (42 U.S.C. 1395w–114(a)(1)(D)) is amended—
(1)by striking who would be such an institutionalized individual or couple, if the full-benefit dual eligible individual were not; and (2)by striking or subsection (c) or (d) of section 1915 or under a State plan amendment under subsection (i) of such section and inserting , section 1115A, section 1915, or under a State plan amendment.
(c)Effective dateThe amendments made by this section shall apply to plan year 2023 and subsequent plan years.   